DETAILED ACTION
Election/Restriction
Applicant's election without traverse of claims 10-16 in the reply filed on 11/16/20 is acknowledged.   Accordingly, claims 1-9 should be cancelled in the next response.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14 and 16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 14, line 2, the language, “the thermoplastic substrate” lacks a proper antecedent basis.
In claim 16, line 2, the language, “the at least one cavity type surface” lacks a proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marur et al  (8,325,047) [cited by applicant].

Since all the method claimed structures are shown by Marur et al, the method of the at least one cavity type structure is formed via vacuum or the aperture has a vacuum applied to it, would result.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Babb, Caron et al., Ferry et al., Forster and Ramirez et al. are cited as of interested and illustrated a similar structure to an RFID tag designed to operate on difficult substrates.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845